ORIGINAL                                         03/30/2022



                                                                                                        Case Number: DA 21-0516




                    IN THE SUPREME COURT OF THE STATE OF MONTANA
                       THE OFFICE OF THE CLERK OF SUPREME COURT
                               HELENA, MONTANA 59620-3003

                                              Supreme Court No.
                                                 DA 21-0516

THERMAL DESIGN, INC., a Nebraska Corporation,

               Plaintiff and Appellee,

     v.                                                                     FILEO
MARK DUFFY, an individual; PAM DUFFY, an                                      MAR 3 0 2022
individual;                                                                Bowen Greenw000
                                                                         Clerk of Supreme Cour
CENTRL COPTERS, INC., a Montana corporation,                                State (If Mrrtana



               Defendants and Appellants,

STEVE THORSON, an individual, d/b/a TNT
Building
Systems, a general partnership; TRAVIS THORSON,
                                                                                  GRANT OF EXTENSION
an individual, d/b/a TNT Building Systems, a
general partnership; STEEL CONCEPTS, LLC, an
Idaho limited liability company; and STEVE
LARSON,
an individual,

               Defendants.


MARK and PAM DUFFY, a married couple and
CENTRAL COPTERS, INC.,

              Counterclaim Plaintiffs,

     v   .


             PO BOX 203003 • HELENA MT • 59620-3003 • TELEPHONE: (406) 444-3858 • FAX: (406) 444-5705
THERMAL DESIGN, INC., a Nebraska corporation,

             Counterclaim Defendants.


MARK and PAM DUFFY, a married couple, and
CENTRAL COPTERS, INC.,

             Crossclaim Plaintiffs,

      v.


STEVE THORSON, an individual, d/b/a TNT
Building
Systems, a general partnership; TRAVIS THORSON,
an individual, d/b/a TNT Building Systems, a general
partnership,

             Crosselaim Defendants.

       Pursuant to authority granted under M. R. App.P. 26(1), Appellee, Steve Thorson is given an
extension of time until May 2, 2022, to prepare, file, and serve his Appellee's brief.

DATED this March 30, 2022



                                                                            Bowen Greenwood
                                                                            Clerk of the Supreme Court




c:     Steven Thorson, Travis Thorson, Kellie Gaston Sironi, Michael Manning




           PO BOX 203003 • HELENA MT • 59620-3003 • TELEPHONE: (406) 444-3858 • FAX: (406) 444-5705